FILED
                             NOT FOR PUBLICATION                            AUG 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENNIS R. HOPKINS,                               No. 08-35130

               Plaintiff - Appellant,            D.C. No. CV-07-05621-RBL

  v.
                                                 MEMORANDUM *
TACOMA MUNICIPAL COURT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                             Submitted August 10, 2010 **

Before:        HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Dennis Hopkins appeals pro se from the district court’s order dismissing his

complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of

discretion a denial of leave to proceed in forma pauperis, Calhoun v. Stahl, 254

F.3d 845, 845 (9th Cir. 2001) (per curiam), and a dismissal for failure to follow the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s order to pay the filing fee, Yourish v. Cal. Amplifier, 191 F.3d 983,

986 (9th Cir. 1999). We affirm.

      The district court did not abuse its discretion in denying Hopkins’s

application for leave to proceed in forma pauperis because Hopkins did not account

for his different statements regarding his employment history or otherwise verify

his claim of poverty. See United States v. McQuade, 647 F.2d 938, 940 (9th Cir.

1981) (per curiam).

       The district court did not abuse its discretion by dismissing Hopkins’s

complaint because Hopkins did not comply with the district court’s previous order

to pay the filing fee. See Yourish, 191 F.3d at 986.

      AFFIRMED.




                                           2                                     08-35130